Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 1 of 45 PageID #: 329
                                                                                    New Jersey Office
                                                                                    1719 Route 10 East
                                                                                    Suite 106
  LAW OFFICES OF                                                                    Parsippany, NJ 07054
                                                                                    T. (973) 898-1177
                                                                                    F. (973) 898-1230
ALAN R. ACKERMAN                                                                    New York Office
                                                                                    26 Whittier Road
                                                                                    Blauvelt, NY 10913
                                                                                    Please respond to NJ Office

November 8, 2019                                                                    Alan R. Ackerman, Esq.
                                                                                    Counsellor at Law
Honorable Peggy Kuo, U.S.M.J.                                                       araesq@alanackermanlaw.com
                                                                                    Admitted NJ, NJ District Court
U.S. District Court Eastern District of New York                                    3rd Cir. Court of Appeals
U.S. Courthouse
Room 1207S                                                                          Steven A. Jayson, Esq.
                                                                                    sjayson@alanackermanlaw.com
225 Cadman Plaza East                                                               Admitted NJ, NY
Brooklyn, NY 11201                                                                  NJ District Court, EDNY, SDNY


       Re:     Gill v. Jus Broadcasting Corp. et al.
               Case No. 1:19-cv-4216 (ILG)(PK)

Dear Magistrate Judge Kuo:

        Pursuant to Your Honor’s October 23, 2019 Scheduling Order, the Court instructed the
parties to file the Transcript of the July 19, 2019 hearing before the Honorable Freda L. Wolfson,
U.S.D.J. Judge Wolfson commented on Defendants’ Motion to admit Paul Batista, Esq. pro hac
vice at Pages 5:19 -7:5. Plaintiff intends to utilize Judge Wolfson’s comments at the time of oral
argument next Friday.

                                                       Respectfully submitted,

                                                       LAW OFFICES OF ALAN R. ACKERMAN


ARA/bc                                                 BY:    ALAN R. ACKERMAN, ESQ.

cc:    Mr. Kashmir Gill (via email only)
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 2 of 45 PageID #: 330


                            UNITED STATES DISTRICT COURT                          1
                            FOR THE DISTRICT OF NEW JERSEY
                            CIVIL ACTION NO. 19-6742 (FLW)



            __________________________            :
            KASHMIR GILL,                         :   TRANSCRIPT OF
                      Plaintiff,                  :   MOTION TO DISMISS
                      v.                          :   THE COMPLAINT
                                                  :
            JUS BROADCASTING CORP., et            :   JULY 19, 2019
            al.                                   :
                      Defendants.                 :
            --------------------------            :




           CLARKSON S. FISHER UNITED STATES COURTHOUSE
           402 EAST STATE STREET, TRENTON, NJ 08608




           B E F O R E:      THE HONORABLE FREDA L. WOLFSON, USDJ




           A P P E A R A N C E S:


                LAW OFFICES OF ALAN R. ACKERMAN
                BY: ALAN R. ACKERMAN, ESQUIRE
                On behalf of Plaintiff

                KATES, NUSSMAN, ELLIS, FARHI & EARLE, LLP
                By: MICHAEL FARHI, ESQUIRE
                             -and-
                     PAUL A. BATISTA, ESQUIRE (NEW YORK.)
                On behalf of Defendants



                                    * * * * *
                               VINCENT RUSSONIELLO, CCR
                             OFFICIAL U.S. COURT REPORTER
                                   (609-588-9516)
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 3 of 45 PageID #: 331


                                                                                  2

      1              (In open court.)

      2

      3              THE DEPUTY CLERK:         All rise.

      4              THE COURT:      Thank you.

      5              I'll have the appearances.            Everyone else may

      6    be seated.

      7              MR. ACKERMAN:       Good morning, your Honor.

      8              On behalf of plaintiff, Kashmir Gill, Alan

      9    Ackerman.

     10              MR. FARHI:      Good morning, your Honor.

     11              Michael Farhi,        F-A-R-H-I, from Kates,

     12    Nussman, Ellis, Farhi & Earle, for the defendants

     13    moving party on this application.

     14              I'm accompanied this morning by Paul Batista,

     15    essentially, the attorney for the defendants.                 We

     16    have, as your Honor is aware, a pending pro hac

     17    motion.

     18              The second thing I want to say, which should

     19    have been the first after I identified myself quickly,

     20    was I want to apologize to the Court.               We've already

     21    apologized to Mr. Ackerman for our error, my error, in

     22    not appearing the last time and causing the Court to

     23    reschedule for today.

     24              So we apologize for any convenience to the

     25    Court.    Again, we've made that apology to Mr.
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 4 of 45 PageID #: 332


                                                                                  3

      1    Ackerman, do so again now, and we are ready to proceed

      2    this morning.

      3              THE COURT:      Okay.     Have a seat for a moment.

      4              I know that Mr. Ackerman also filed his

      5    application for fees in connection with appearing last

      6    week.    I'll deal with that at some later point.

      7              Mr. Farhi, yesterday you filed the application

      8    on behalf of Mr. Batista for his pro hac admission.

      9              MR. FARHI:      Yes, your Honor.

     10              THE COURT:      One, I don't understand the late

     11    filing, and then of course you made a request for an

     12    adjournment of the hearing today to permit me to rule

     13    on or for Judge Bongiovanni to rule on it.

     14              You made this motion --

     15              MR. FARHI:      Yes, Judge.

     16              THE COURT: -- a few months ago.             And all in

     17    this interim time, you've never moved for his pro hac

     18    admission.      So you understand why I did not adjourn

     19    this as well.       You certainly were aware of his

     20    involvement in some way.          So I don't appreciate the

     21    late filing, and then using that as a reason to

     22    request an adjournment.

     23              MR. FARHI:      May I respond, your Honor.

     24              THE COURT:      Yes, please.

     25              MR. FARHI:      Thank you.
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 5 of 45 PageID #: 333


                                                                                     4

      1               Your Honor, there are two reasons for that,

      2    which I'll candidly present to the Court.                I'm not

      3    sure the extent to which Mr. Ackerman is aware, but I

      4    think he is aware of some of it.

      5               No. 1, Judge, I suffered a stroke in April.

      6    While I'm back on my feet here, in another aspect, my

      7    practice, it did impair me for a period of time.                   It

      8    has somewhat, but not impairing me from doing anything

      9    here.    But more significantly, Mr. Batista's wife a

     10    few weeks ago was diagnosed with cancer and Mr.

     11    Batista's attention has been directed to that.

     12               I'm not here to complain or whine or beg.                I'm

     13    just responding to the Court's inquiry with candid

     14    information.

     15               THE COURT:     Well, I understand, and I'm sorry

     16    for Mr. Batista's personal health issues with his

     17    wife, and your own.         I do know you were on trial last

     18    week when you didn't appear before me, so actively

     19    engaged.

     20               MR. FARHI:     That's right, Judge.

     21               THE COURT:     But that's not the issue.

     22               You filed the motion and you filed it a couple

     23    of months ago.       When you filed the motion, which was

     24    the first real entry of appearance because there had

     25    been no answer filed --
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 6 of 45 PageID #: 334


                                                                                  5

      1              MR. FARHI:      Yes, Judge.

      2              THE COURT: -- that would have been the

      3    appropriate time to make the pro hac application as

      4    well, because I know you also submitted a declaration

      5    for Mr. Batista in connection with the motion at some

      6    point, and why that wasn't done.

      7              And while I appreciate the health issues that

      8    have been raised, it really doesn't explain why that

      9    was done, particularly since the motion that was filed

     10    yesterday is really scant.           It's simply the normal

     11    affidavit of he's been admitted and he has no pending

     12    disciplinary matters, not as if it required a brief or

     13    anything else.

     14              MR. FARHI:      Yes, your Honor.        I have nothing

     15    else to say or submit beyond what I have.

     16              THE COURT:      I understand.

     17              MR. FARHI:      I'm not going to make anything up.

     18              THE COURT:      Okay.

     19              Well, how about the issue that's been raised

     20    in the letter that was filed by Mr. Ackerman yesterday

     21    that he would be opposing it, in any event, because he

     22    believes there is a conflict because Mr. Batista was

     23    involved in some way in advising Mr. Gill, the

     24    plaintiff, at different times in connection with the

     25    various companies and Ms. Sandhu.
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 7 of 45 PageID #: 335


                                                                                  6

      1               MR. FARHI:     Your Honor, I respond to that in

      2    two ways:     I don't know if Mr. Ackerman's intent was

      3    to, by that letter, oppose that motion in advance or

      4    oppose the pro hac motion in advance.               But I

      5    understand why he did it, because of the letter that I

      6    filed yesterday.

      7               Our position, your Honor, is that there is no

      8    or was no conflict on Mr. Batista's part.                I didn't

      9    have the opportunity to respond to Mr. Ackerman's

     10    letter.     I can certainly in substance and in detail if

     11    your Honor wishes.

     12               But it's our position that we're going to

     13    advance the pro hac motion and oppose any opposition

     14    to it aggressively and strenuously by Mr. Ackerman.

     15               THE COURT:     All right.

     16               Well, as of today, then, Mr. Batista is not

     17    arguing today.       I'll let you know that.          We're going

     18    forward.     I won't rule on it today, so I can give you

     19    an opportunity.       But I certainly, based on what was

     20    said, would have some questions, and I'll let Judge

     21    Bongiovanni rule on it in due course.

     22               But I would have questions about a

     23    representation if he was involved in different

     24    negotiations at different times, or conversations that

     25    involved Mr. Gill and Ms. Sandhu either jointly or
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 8 of 45 PageID #: 336


                                                                                  7

      1    separately, and indeed whether it even raises issues

      2    of him being a fact witness at some point, but that's

      3    a different issue.

      4              So we'll put aside Mr. Batista.             You are

      5    welcomed today.       You can listen, but not arguing.

      6              MR. BATISTA:       Thank you, your Honor.

      7              THE COURT:      Okay.     Thank you.

      8              MR. FARHI:        Your Honor, I may be premature in

      9    asking this question and so I apologize:                Would you

     10    like me to respond within some certain timeframe to

     11    Mr. Ackerman?

     12              THE COURT:      No, because I'm expecting Mr.

     13    Ackerman to file a formal opposition.               I didn't

     14    consider that letter to be a formal opposition, and

     15    obviously his opposition is not yet due.                It has a

     16    return date at some later point.

     17              Wait for his opposition.           If he doesn't file

     18    any, then he doesn't file any, and you'll respond as

     19    you like.     But I would say he has to file a formal

     20    opposition to it on the record.

     21              MR. FARHI:      Understood, Judge, and we'll deal

     22    with it when it comes up.

     23              THE COURT:      Okay.

     24              MR. FARHI:      Thank you.

     25              THE COURT:      All right.      Have a seat for a
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 9 of 45 PageID #: 337


                                                                                   8

      1    moment.

      2               MR. FARHI:     I will, Judge.

      3               THE COURT:     Thank you.

      4               Let me start by a couple of issues that I want

      5    to raise that I don't think are adequately addressed

      6    in anyone's papers.

      7               First of all, I want to address jurisdiction.

      8    I'm not talking about the personal jurisdiction.                  I'm

      9    talking about subject matter jurisdiction for a

     10    moment.     There are two bases for jurisdiction being

     11    raised:

     12               One is a diversity.        One is that there's a

     13    federal RICO claim being asserted here, which would

     14    give jurisdiction regardless of the diversity issues

     15    because it connects by supplemental jurisdiction.

     16               I'm not going to rule today with regard to

     17    whether there is an adequate federal RICO claim

     18    asserted.     But I will note that there is confusion in

     19    the complaint, to say the least, about what RICO claim

     20    is really being asserted.

     21               If there is a RICO claim under subsection D,

     22    it requires conspiracy.          A corporation cannot conspire

     23    with its employees and officers.             That would never

     24    survive.     It appears that it's being pled under a

     25    different section, but it's not at all clear.                 And I
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 10 of 45 PageID #: 338


                                                                                   9

       1   raise that because if there were not a RICO claim, now

       2   I have to look at it as if there is actual diversity

       3   here.

       4              Now, in that regard what everyone has

       5   overlooked is the fact that Jus Punjabi, LLC, which is

       6   the limited liability corporation, you determine

       7   citizenship by looking at the individual members of

       8   the LLC.

       9              So I will say to you, Mr. Ackerman, if you

      10   tried to claim that Mr. Gill is a member of the LLC,

      11   that will destroy diversity and that is a big part of

      12   the argument here.

      13              I know you are taking the position there is

      14   only one member.

      15              MR. BATISTA:      Only one member, your Honor.

      16              THE COURT:      Mr. Batista, you're not arguing.

      17              MR. BATISTA:      I'm sorry.      I thought you asked

      18   me.

      19              THE COURT:      No.

      20              MR. ACKERMAN:         I understand that's the

      21   defendants' position.

      22              THE COURT:      I understand.       But you understand

      23   that if you want to assert for basis of this case that

      24   he is a member in some fashion, you are going to

      25   destroy diversity.         That's not going to stand in
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 11 of 45 PageID #: 339


                                                                                   10

       1   federal court anywhere if the RICO claim, that is, of

       2   course, doesn't survive and I have grave doubts about

       3   your RICO claim.

       4              Do you understand your problem?

       5              MR. ACKERMAN:       I understand, Judge.

       6              THE COURT:      Well, who are the members?           What

       7   document exists to show who the members are?

       8              Is there a document, Mr. Farhi?

       9              MR. FARHI:      There is not, your Honor.

      10              THE COURT:      Mr. Farhi, do you know the facts

      11   in this case.       Are you going to be able to argue?

      12              MR. FARHI:      Yes, I am, Judge.

      13              THE COURT:      I know you keep looking to Mr.

      14   Batista.

      15              MR. FARHI:      Well, Judge, I'm looking to him

      16   for some finite information.            But, yes, I'm prepared.

      17              Yes, there is, your Honor.           It does not

      18   indicate anywhere, nor does any document indicate

      19   anywhere, that the plaintiff is a member.

      20              THE COURT:      Is there a document that shows who

      21   the actual members are?

      22              MR. FARHI:      Yes, your Honor.

      23              THE COURT:      Where is it?      It hasn't been

      24   provided to me on this motion.             What I was provided

      25   was some old document from 2006 that showed that there
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 12 of 45 PageID #: 340


                                                                                   11

       1   were other members, but that was terminated in 2008.

       2   I haven't seen any recent document that shows the

       3   members of this LLC.

       4              You claim there is such a document?

       5              MR. FARHI:      Yes, Judge.

       6              THE COURT:      Well, where is it?

       7              MR. FARHI:      We don't have it.        We haven't

       8   provided it.       That's true.

       9              THE COURT:      Well, why not?       When obviously one

      10   of the issues at stake here is who the LLC is, and

      11   certainly for jurisdiction purposes it's important to

      12   this Court in that regard.

      13              MR. FARHI:      Let me respond by saying this,

      14   Judge:     In the opposition papers filed by Mr.

      15   Ackerman, there is nothing, not only nothing of

      16   substance, but nothing, period, arguing that this

      17   plaintiff was a member.          He says that he operated the

      18   business or did business for the defendant company out

      19   of his office.

      20              THE COURT:      He does assert that he is a

      21   member.     He tries to claim he is a member and he's

      22   part of the corporations and he's part of everything.

      23   He says it.       It's replete in there.         Whether it's true

      24   or not is not for me to determine today.

      25              All I ask you is, why was I not provided with
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 13 of 45 PageID #: 341


                                                                                   12

       1   a document that shows the actual members?

       2              MR. FARHI:      Your Honor, the reason was that --

       3              THE COURT:      Are there other members besides

       4   Ms. Sandhu?

       5              MR. FARHI:      No, Judge.

       6              THE COURT:      What's the date of the document?

       7              MR. FARHI:      I'll ask permission.         I'm not

       8   being facetious, Judge.           May I confer with Mr. Batista

       9   briefly, Judge?

      10              THE COURT:      Yes.

      11              MR. FARHI:      Thank you.

      12              (Pause.)

      13              MR. FARHI:      I don't know the date, Judge.

      14              THE COURT:      I will tell you, the record that I

      15   have been given on this motion from both sides is

      16   really inadequate.         So I have questions on

      17   jurisdiction, as I said, because also until I'm

      18   satisfied that the only member is Ms. Sandhu, who is a

      19   New York resident and a domiciliary of India, I guess,

      20   she's India and New York.           I understand that.         So she

      21   would not be a New Jersey resident.

      22              Until I'm satisfied that there are no other

      23   members in New Jersey, it raises a question for this

      24   Court, and that also goes to personal jurisdiction

      25   over the LLC besides subject matter jurisdiction.                   And
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 14 of 45 PageID #: 342


                                                                                   13

       1   this is all intertwined with these allegations that

       2   Mr. Gill has given, the plaintiff, as to being a

       3   member and he does say he is a member.               There may be

       4   nothing to support that from the defendants' position,

       5   but that is what he says.

       6              Now, let me address some of the issues of

       7   personal jurisdiction here.            Let me put aside no

       8   general jurisdiction over any defendant in this case.

       9   General jurisdiction for an individual is defined as

      10   to where that individual is resident or domiciled.

      11              For Ms. Sandhu it's not New Jersey.              And for

      12   the various entities, which is why I have been

      13   focusing on the LLC which has to be defined by its

      14   members, as to the corporations, though, it's either

      15   New York or there is the Indian corporation.

      16              So none of them are incorporated and have a

      17   principal place of business in New Jersey.                 LLC is

      18   still an open question until I'm given any other

      19   proof.     So there is no general jurisdiction.

      20              Mr. Ackerman, I must say to you, I was purely

      21   flummoxed by your suggestion in your brief in

      22   opposition when you said, "Unfortunately for

      23   defendants, their analysis does not pass muster as it

      24   conflates personal jurisdiction and specific

      25   jurisdiction."
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 15 of 45 PageID #: 343


                                                                                   14

       1              Specific jurisdiction is personal

       2   jurisdiction.       That's exactly what it is.           There's two

       3   aspects:      It's either general or specific.             That's how

       4   you determine if there is specific jurisdiction, there

       5   is general jurisdiction.

       6              MR. ACKERMAN:       I understand, your Honor.           What

       7   I attempted to convey to the Court was the following:

       8   That Penny Sandhu came into New Jersey for --

       9              THE COURT:      For specific jurisdiction and

      10   that's what it is.         I want to make clear to you what

      11   we're discussing, if there's specific jurisdiction

      12   over Ms. Sandhu and/or all of the other defendants.

      13              By the way, I have to look at each one

      14   individually.

      15              MR. ACKERMAN:       I understand, Judge.

      16              I believe there is specific jurisdiction over

      17   all defendants because Penny Sandhu came to New Jersey

      18   not only for herself individually, but also as a

      19   representative of all the defendants to solicit Mr.

      20   Gill's investment and his involvement with the

      21   entities to perform work on their behalf.

      22              It was all done in New Jersey.            If the Court

      23   has determined that those meetings, all of which

      24   occurred in New Jersey --

      25              THE COURT:      I want to focus on Ms. Sandhu
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 16 of 45 PageID #: 344


                                                                                    15

       1   first.

       2              MR. ACKERMAN:       Fine.

       3              THE COURT:      Okay.    I know what your

       4   allegations are, which is that, one, there was the

       5   meeting at the Akbar Restaurant in New Jersey where

       6   one of the loans was discussed or whatever the

       7   business is.

       8              There was another meeting in New Jersey.                And

       9   he describes a couple of the meetings where these

      10   things occurred, and he sends his money from New

      11   Jersey to New York to her for these various loans,

      12   gives her various monies along the way.

      13              Correct?

      14              MR. ACKERMAN:       That is correct.        But that's

      15   not the extent of it.

      16              THE COURT:      Okay.    What else would you like to

      17   add as to her contacts with New Jersey, her contacts?

      18              MR. ACKERMAN:       She regularly contacted Mr.

      19   Gill in New Jersey via telephone and other personal

      20   meetings which are not identified because they

      21   occurred so long ago we don't have the exact dates.

      22   Those telephone calls and meetings requested that Mr.

      23   Gill perform all the actions which are identified in

      24   the complaint:

      25              He negotiated contracts for the defendant for
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 17 of 45 PageID #: 345


                                                                                    16

       1   cable licensing packages.           He negotiated to secure

       2   employment for employees.           He purchased equipment.             He

       3   attended meetings.         He negotiated settlements of

       4   lawsuits.

       5              All of that was done at the behest of Penny

       6   Sandhu individually and as a representative of the

       7   defendant entities by coming to New Jersey or by

       8   calling him on the telephone engaging in numerous

       9   telephone conversations and negotiations and saying,

      10   Please do this for me.

      11              So that was all done in New Jersey.              There is

      12   no allegation by the defendant that Mr. Gill went into

      13   New York to do anything.           In fact, their pleadings

      14   totally ignore the fact that she came to New Jersey to

      15   do everything.

      16              THE COURT:      Well, that's not exactly what she

      17   says.

      18              But the one thing I do want to clarify is,

      19   there is no doubt, I know, as well, that your client

      20   went to see her often in New York.

      21              The difference here is, and I want to point

      22   this out to you, Mr. Farhi, your focus is off on this

      23   analysis because you say there were many more times

      24   she came to New York than she came to New Jersey.

      25              That's not the analysis like, Are there more
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 18 of 45 PageID #: 346


                                                                                   17

       1   contacts somewhere else?           It's whether the contacts

       2   she had with New Jersey would satisfy the specific

       3   jurisdiction of the court.

       4              So you can't focus on, Is this a better place.

       5   That's not the analysis today.             It's whether

       6   jurisdiction under due process could be satisfied.

       7              Now, in that regard -- I'm going to talk to

       8   Mr. Farhi for a moment -- there are two kinds of

       9   claims.     Put aside the RICO claims.           There are

      10   contractual claims and essentially tort claims.

      11              With regard to the contractual claims, your

      12   allegations are that she did come at different times

      13   to New Jersey -- you don't dispute that -- to meet

      14   with Mr. Gill.        She does not dispute that.

      15              MR. FARHI:      She said in her reply

      16   certification that she came not numerous times, Judge.

      17   As a matter of fact --

      18              THE COURT:      It doesn't matter how many times.

      19   That's not the analysis, and particularly under

      20   contract claims and also New Jersey law you look at a

      21   couple of things.         You look at, Where was the contract

      22   actually negotiated, signed, and various things, and

      23   do you reach into the jurisdiction?

      24              So it's not just the quantum of contacts but

      25   the substance of those contacts.             She hasn't disputed
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 19 of 45 PageID #: 347


                                                                                   18

       1   that these certain meetings occurred in New Jersey

       2   where she discussed the infusion of capital for her or

       3   her companies.        She hasn't disputed that.          She just

       4   says how many contacts there were at different places.

       5              MR. FARHI:      I don't want to interrupt your

       6   Honor.     I'll respond when you are done.

       7              THE COURT:      I'm done with that.         Go ahead.

       8   You can respond.

       9              MR. FARHI:      Your Honor, what the plaintiff

      10   misses in the discussion -- and I'm going to step away

      11   from number, I'm going to step away from where, and

      12   how many were in New York and how many were in New

      13   Jersey.     I'm not going to speak to that at all.

      14              What's ignored by the plaintiff is in any

      15   argument that he makes is that meetings, if any,

      16   whether it was one, whether it was three, whatever, he

      17   doesn't really say, in New Jersey were all not

      18   intended by defendants to do business in New Jersey.

      19   That's not an indication that she entered into

      20   business or --

      21              THE COURT:      This isn't business.         One moment.

      22              Now, you are confusing also some of the

      23   general jurisdictions.          This whole thing of stream of

      24   commerce, doing business, that's not the analysis.

      25              You need to look at what specific jurisdiction
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 20 of 45 PageID #: 348


                                                                                   19

       1   means today.       And in that regard we analyze separately

       2   the contractual claims and any tort claims and the

       3   tort claims could fall under the Calder v. Jones

       4   analysis and the Carteret Bank analysis and you

       5   haven't really gone through that.

       6              This is not about, Was she doing business?

       7   What you are looking at is, are the specific contacts

       8   that she had, were they directed at the forum to the

       9   extent that the claim is that she came here and met

      10   with him, that they negotiated 80,000 at one point or

      11   this at another point?

      12              That's the forum-related activity that he is

      13   now suing on as well that she owes him on.                 That's the

      14   forum-directed activity.           That you have not responded

      15   to.    You look at this as a general matter.               It's not.

      16              We look at those specific activities which he

      17   is now suing on that either he claims gave him some

      18   interest in these companies, forget the interest in

      19   the companies, saying she says owes it to him because

      20   at the very least she does agree that they were loans.

      21   She doesn't dispute they were loans if that's what

      22   they were as opposed to buying an interest.

      23              Either way, that's what's alleged and I don't

      24   see that she's disputed that those forays came here

      25   and that those conversations occurred knowing he was
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 21 of 45 PageID #: 349


                                                                                   20

       1   here in New Jersey and the effect on him, and

       2   certainly on the tort claims, the effect on him would

       3   be felt where he is.

       4              MR. FARHI:      What plaintiff is alleging, Judge,

       5   and Mr. Ackerman just acknowledged it in his argument,

       6   is that the defendant, Ms. Sandhu, specifically, her

       7   visits to New Jersey were essentially two-tiered or

       8   two-part.

       9              What I mean by that or what he means by that

      10   is, they would meet and he would do business for the

      11   company.      He just acknowledged that and he says it in

      12   his papers.       Except, your Honor, when we look at his

      13   papers and when we look at what the plaintiff actually

      14   said in his statement, it's not what Mr. Ackerman

      15   says.

      16              Mr. Ackerman stood up a few minutes ago and

      17   said that Mr. Gill negotiated contracts, secured

      18   employment, purchased equipment, negotiated

      19   settlements, did a whole bunch of things.

      20              Your Honor, in paragraph 15 of the plaintiff's

      21   certification or the plaintiff's statement, all he

      22   says is, "After each meeting" -- and I'm citing from

      23   paragraph 15, starting on page 5, your Honor, going to

      24   the top of page 6 -- "After each meeting, I continued

      25   my efforts on behalf of the defendant entities to
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 22 of 45 PageID #: 350


                                                                                   21

       1   perform services on behalf of the defendant entities

       2   as requested."

       3              So the specificity and the detail that Mr.

       4   Ackerman just argues isn't there in this one

       5   statement.

       6              THE COURT:      Well, actually, paragraph 14 talks

       7   about the different things that they did. It says,

       8   "... to discuss additional investments" -- she met in

       9   Matawan -- my efforts to secure employees for the

      10   defendant entities, negotiating with creditors,

      11   negotiating with vendors to reduce fees, and promising

      12   that I would become her business partner.                She

      13   convinced me to loan $400,000 to purchase broadcast

      14   equipment for the studios and other equipment needed

      15   to broadcast, delivered to my office in Matawan, and I

      16   arranged for delivery," and then goes on to say there

      17   were more visits to finalize the partnership, and he

      18   says that my efforts at her direction all occurred at

      19   my Matawan, New Jersey office.

      20              He did give more specificity in paragraph 14.

      21   But bottom line is, he certainly sets forth a number

      22   of efforts he undertook on her behalf based upon her

      23   coming to meet with him in Matawan, and of course he

      24   loans her the money and all of his actions take place

      25   from New Jersey after she meets with him and when he
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 23 of 45 PageID #: 351


                                                                                   22

       1   sends her the money.

       2              Look, I will tell you, there is no doubt in my

       3   mind under specific jurisdiction as it's been defined

       4   both under the contract as well as the tort claims,

       5   that there is specific jurisdiction over Ms. Sandhu.

       6              My concern, though, becomes the companies,

       7   because I really have nothing other than him saying,

       8   Mr. Ackerman, that various things she did on behalf of

       9   the companies, because it is not simply sufficient to

      10   treat the company and Ms. Sandhu as one, because I

      11   have no analysis on piercing the corporate veil or

      12   alter ego theories to get past that.

      13              That is where your problem lies.             There is

      14   jurisdiction over Ms. Sandhu, specific jurisdiction.

      15              MR. FARHI:      May I make one more comment?

      16              THE COURT:      Yes.

      17              MR. FARHI:      Your Honor, Mr. Ackerman certainly

      18   is an experienced attorney.            He knows what he writes.

      19   I'm just going to make this point and then sit down.

      20              In looking at No. 14 -- and when I read

      21   something, I read it seriously and literally, at least

      22   I try to.

      23              THE COURT:      By the way, when you say "he

      24   wrote," I understand that attorneys write the

      25   affidavits for clients.           But it is a certification on
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 24 of 45 PageID #: 352


                                                                                   23

       1   behalf of Mr. Gill.         So it's what he is asserting

       2   happened.

       3              MR. FARHI:      I apologize, Judge.

       4              What Mr. Gill says, and I'll just read the

       5   first sentence, or part of it, and sit down, as I

       6   said, in 14:

       7              "Thereafter, Sandhu made several further

       8   visits to my office in Matawan, New Jersey, to discuss

       9   additional investments, the business of Jus Punjabi,

      10   my efforts to secure employees..."

      11              So, again, when I first read that, Judge, I

      12   read it as an allegation that there was a discussion

      13   about these things, not that he was doing these

      14   things, that there was a discussion.

      15              So, respectfully, for Mr. Ackerman to

      16   conflate --

      17              THE COURT:      No.   Look at No. 15.        You're

      18   looking at these in isolation.

      19              If you look at 15, the way it continues to

      20   read is, "Sandhu made further visits to finalize the

      21   partnership terms with Bikram and me.               After each

      22   meeting, I continued my efforts on behalf of the

      23   defendant entities to perform services on behalf of

      24   the defendant entities as requested."

      25              So when you read 15 it answers 14, which is,
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 25 of 45 PageID #: 353


                                                                                   24

       1   she asked these things, and I took these efforts, and

       2   he says, "my efforts, at her direction, all occurred

       3   at my Matawan, New Jersey office."

       4              It does then close the loop on paragraph 14.

       5              MR. FARHI:      The only thing I would add,

       6   Judge -- and I said I would speak before and sit down,

       7   but I just want to add one thing.

       8              Your Honor properly referred earlier to the

       9   LLC agreement.        I would note that there is no

      10   documentation whatsoever provided by Mr. Gill of these

      11   extensive, and he says they're extensive, and

      12   extensive serious business involvements securing --

      13              THE COURT:      I don't see anything in your

      14   client's affidavit that says he didn't undertake any

      15   efforts.      She just says he's not a member.

      16              Show me where in her affidavit she says what

      17   he says in paragraph 14 and 15 is not true.

      18              MR. FARHI:      Please bear with me for a minute.

      19              THE COURT:      Sure.    And tell me which of the

      20   declarations because she submitted two.

      21              (Pause.)

      22              MR. FARHI:      Judge, I'll refer, first of all --

      23   and, again, I'll identify them as your Honor pointed

      24   out the first and the second statements by Ms. Sandhu.

      25              In the second one --
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 26 of 45 PageID #: 354


                                                                                   25

       1              THE COURT:      The reply one.       Go ahead.

       2              MR. FARHI:      The second one, in the reply

       3   papers, she wrote --

       4              THE COURT:      What paragraph?

       5              MR. FARHI:      Paragraph 9, in the second

       6   statement appended --

       7              THE COURT:      I have it.      Go ahead.     What

       8   paragraph?

       9              MR. FARHI:      Paragraph 9.      She reiterates that

      10   "Gill never received a partnership agreement, nor for

      11   that matter" --

      12              THE COURT:      I understand.       That's the

      13   ownership interest.

      14              I said, where does it say in there that she

      15   disputes the various actions that he alleges in his

      16   declaration that he took?

      17              You said he doesn't provide documentation of

      18   doing those.       I said, where does she dispute that it

      19   didn't happen?

      20              That's the ownership interest.            I understand

      21   she disputes he's not a member or an owner of the

      22   company.      I don't think her affidavit says he didn't

      23   undertake actions.

      24              MR. FARHI:      I'm looking at the first one,

      25   Judge.
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 27 of 45 PageID #: 355


                                                                                   26

       1              (Pause.)

       2              THE COURT:      It says a lot of other things

       3   about him and their relationship.

       4              You can look, but I'll make it easy for you, I

       5   don't think it's in there.            I've just reviewed them.

       6   And she had the last word by submitting the reply.

       7              MR. FARHI:      I don't see anything, Judge.

       8              Thank you.

       9              THE COURT:      I agree.

      10              So bottom line is, there is specific

      11   jurisdiction.       She doesn't dispute he made the loans.

      12   She doesn't dispute she met with him at these

      13   locations in New Jersey to talk about making the

      14   loans.

      15              I use the word "loans" because that's what she

      16   calls them, that's the best case, that they were

      17   loans, that he did that, and she didn't dispute that

      18   he took various other actions on behalf of her or her

      19   companies.

      20              So there's no doubt.         And she came into New

      21   Jersey to meet with him on those occasions.                 The fact

      22   that he may have come to New York and he may have come

      23   to New York even more times doesn't deal with the

      24   issue of whether she has forum-directed activities,

      25   which she clearly did.          So there is specific
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 28 of 45 PageID #: 356


                                                                                   27

       1   jurisdiction over her.

       2              The bigger question, as I said -- and there

       3   could be jurisdiction, therefore, also specific over

       4   the LLC because she is a member.             And as long as I

       5   don't know there are other members, she asked for the

       6   LLC.

       7              But with regard to the various corporations,

       8   Mr. Ackerman, this is where you have a problem.                  We

       9   still continue to recognize the formalities of

      10   corporations, unless you make an argument, and I know

      11   you've all cited to my Linus case as well, you can't

      12   ignore the formalities of a corporation without in

      13   some way arguing the alter ego or that we can pierce,

      14   which you have not done.

      15              So I cannot find at the moment there is

      16   specific jurisdiction over the corporations.

      17              MR. ACKERMAN:       Your Honor, I don't think I

      18   have to pierce.        I think she acts as the

      19   representative of the corporation.

      20              THE COURT:      Who were the checks made out to?

      21              MR. ACKERMAN:       I don't have that.

      22              THE COURT:      Well, you need to tell me that.

      23   This is your day.         Were the checks made out to Ms.

      24   Sandhu or were they made out to the LLC or were they

      25   made out to those corporations?
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 29 of 45 PageID #: 357


                                                                                   28

       1              I don't have a problem with the LLC.              But you

       2   haven't indicated to me or separated out these various

       3   other corporate entities.

       4              MR. ACKERMAN:       Some of the checks, your Honor,

       5   I can tell you were made directly to pay the creditors

       6   of the corporations.

       7              THE COURT:      Which corporations?         There is no

       8   specificity you have given me as to that, who he was

       9   acting --

      10              MR. ACKERMAN:       I believe it was Jus

      11   Broadcasting because that is the -- in fact, in his

      12   certification what he annexed to it was the -- and let

      13   me get mine, and I apologize.

      14              (Pause.)

      15              MR. ACKERMAN:       That was the LLC.

      16              THE COURT:      I think they're being made out to

      17   the LLC.      I could have jurisdiction, specific

      18   jurisdiction, over the LLC of which she is clearly a

      19   member and as a member was acting on behalf of, and

      20   you've already said you think there are no other

      21   members and under Mr. Gill's case he's a member, but

      22   okay.

      23              I don't have anything that satisfies me on

      24   behalf of the corporations, whether it's the India

      25   corporation or the Jus Broadcasting Corp.                Clearly, no
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 30 of 45 PageID #: 358


                                                                                   29

       1   general jurisdiction.          They are incorporated in New

       2   York.

       3              And on specific, I don't have anything that

       4   shows any of these actions were done in connection

       5   with that company.

       6              So that leaves you with a problem that you may

       7   not have jurisdiction over all parties.

       8              MR. ACKERMAN:       Your Honor, it appears that the

       9   Court is troubled because we don't know to which

      10   entities the checks were made out.

      11              THE COURT:      Or what actions he took on behalf

      12   of those entities as opposed to the LLC.                Frankly, it

      13   seems like it's all of the LLC, and it's your

      14   obligation to separate that out.

      15              MR. ACKERMAN:       I understand that, Judge.

      16              THE COURT:      So where we are, I'm going to

      17   transfer this to the Eastern District of New York.

      18   I'm not dismissing.         It's always the option of the

      19   Court instead of dismissing if there is an issue of

      20   jurisdiction.

      21              As long as you want to pursue all these

      22   various entities, if you want them in, and I can't get

      23   jurisdiction over all of them -- I think it's the

      24   Eastern District.         Isn't that where they're located?

      25              MR. FARHI:      That's where they're located.
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 31 of 45 PageID #: 359


                                                                                    30

       1              MR. ACKERMAN:       Your Honor, might I have the

       2   opportunity to file further pleadings to satisfy the

       3   Court that the Court has jurisdiction over the

       4   corporations, and it appears that you are troubled

       5   because you don't have checks made out to those --

       6              THE COURT:      I don't have anything that

       7   indicates you really asked, one, that I can disregard

       8   the actions of the corporations, separate them out

       9   from Ms. Sandhu; and, two, you have in no way, your

      10   client hasn't in any way, indicated that he was acting

      11   and providing assistance to these corporations that

      12   there is jurisdiction over them as opposed to the LLC.

      13              No, I'm not satisfied at all.            And this was

      14   your opportunity and that was your obligation and I've

      15   got other issues in the end too because, as I said,

      16   with regard to the LLC and the position your client is

      17   taking as to whether he is a member or not, but that's

      18   for another day.

      19              So bottom line is everybody had their

      20   opportunity today.         I find all of the papers lacking

      21   in some fashion as I've indicated to both sides.                   But

      22   it is appropriate then where I know that everyone can

      23   be answerable to jurisdiction to transfer it to the

      24   Eastern District of New York.

      25              New Jersey and New York it wouldn't have been
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 32 of 45 PageID #: 360


                                                                                   31

       1   inconvenient for either one of you.              This isn't a

       2   forum non conveniens argument.             This is more an

       3   argument of, Where can there be jurisdiction over

       4   everyone?      That's where we are.

       5              What did you want to say?

       6              MR. FARHI:      I did not, Judge.

       7              THE COURT:      It look like Mr. Batista is biting

       8   at the bit to say something even though he is not

       9   admitted.

      10              Tell Mr. Farhi what you want to say.

      11              (Pause.)

      12              MR. FARHI:      He just wanted to say thank you,

      13   your Honor, for your time in hearing us.

      14              THE COURT:      That you could always say in my

      15   courtroom, Mr. Batista.

      16              I have to address one last thing, which is the

      17   application for fees of Mr. Ackerman.

      18              You received his affidavit and declaration

      19   yesterday.      Did you want to respond to that?

      20              MR. FARHI:      We would like the opportunity to,

      21   Judge.     I'm not prepared to respond to it today.                We

      22   would like to make a reply submission to your Honor on

      23   that.

      24              THE COURT:      Okay.    Give me a bird's eye view

      25   of what that is going to be.            I'm not inclined to give
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 33 of 45 PageID #: 361


                                                                                   32

       1   preparation time because you have to prepare whenever

       2   you come.      It's more of the time he spent in traveling

       3   here, spending the time here, and going back.

       4              I invited the application last week when he

       5   was here.      I'm not sure what you are going to say in

       6   that regard.       So tell me today what you would like to

       7   say about the time spent coming.             I'm not giving him

       8   the time for prep.

       9              MR. FARHI:      May I speak to Mr. Batista again,

      10   Judge, if you don't mind.

      11              THE COURT:      Sure.

      12              (Pause.)

      13              MR. FARHI:      Judge, I won't speak for Mr.

      14   Batista.      I have a confession to make to the Court.

      15   That is, I didn't review Mr. Ackerman's application. I

      16   didn't have that opportunity.

      17              THE COURT:      It's two pages.

      18              MR. FARHI:      I understand.       If your Honor tells

      19   me, I'll respond to it right now.              But I was out of my

      20   office yesterday at 11:00 a.m., and surprisingly for

      21   me did not look at my email after that.                The letter to

      22   the Court had been dictated by then and sent out.

      23              So I can address it right now, your Honor, if

      24   you would like.

      25              THE COURT:      Especially, if I'm transferring
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 34 of 45 PageID #: 362


                                                                                   33

       1   this case, I would like to be done with you.

       2              MR. FARHI:      I understand.

       3              THE COURT:      Do you have a copy of it?

       4              MR. FARHI:      I don't.

       5              THE COURT:      We'll show you a copy.

       6              MR. FARHI:      If I can look at it, I'll respond

       7   to it.     Thank you.

       8              THE COURT:      Mr. Farhi, you would think

       9   appearing in court today, you would be looking for

      10   anything associated with your appearance today on this

      11   case.     All ECF filings -- of course, that may have

      12   been a problem with also why you didn't appear last

      13   week.

      14              (Pause.)

      15              THE COURT:      Bottom line is, he's saying his

      16   hourly rate is 450 an hour.            He's calculating the time

      17   from when he left his office or home to come here

      18   until he got back.         It's essentially four hours at

      19   450.     I already said I'm not giving him prep time.

      20   And the other issue I think was $76 in travel

      21   expenses.

      22              That's the application.          It's no more

      23   complicated than that.

      24              MR. FARHI:      Your Honor, thank you for

      25   indulging me by letting me look at this.                I appreciate
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 35 of 45 PageID #: 363


                                                                                   34

       1   it.

       2              (Pause.)

       3              MR. FARHI:      Your Honor, I'm referencing

       4   paragraph 10 of Mr. Ackerman's certification in which

       5   he cites $1,800 or 1806 for his efforts to date.

       6   We'll pay the $1800.

       7              THE COURT:      That's payable by, I take it, your

       8   law firm is going to do that?

       9              MR. FARHI:      Yes, Judge.

      10              THE COURT:      Okay.    I'm only saying it because

      11   obviously the failure to appear can't be attributed to

      12   your client.

      13              MR. FARHI:      No, I'm not taking issue with any

      14   of that, Judge.

      15              THE COURT:      Okay.

      16              So I will enter an order simply that's going

      17   to transfer this matter to the Eastern District and

      18   awarding that amount of I think it's 18 --

      19              MR. FARHI:      1800 something, Judge.

      20              MR. ACKERMAN:       I think that, Judge, it has to

      21   be recalculated because you did not give me the prep

      22   time.     I'll calculate it and get it to Mr. Farhi

      23   again.

      24              MR. FARHI:      Okay.    It's less than 18?

      25              THE COURT:      No, I think it was that because
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 36 of 45 PageID #: 364


                                                                                   35

       1   you made it over $2,000 when you put your prep time

       2   in.     You calculated separately the appearance time.

       3   You have the affidavit right there.              Let me just find

       4   it in my papers again.

       5              MR. ACKERMAN:       Your Honor, I think you are

       6   right.     I don't have it in front of me.

       7              MR. FARHI:      Your Honor, I will accept any

       8   representation from Mr. Ackerman that --

       9              THE COURT:      Here it is.      It says, "450 an

      10   hour.     I spent four hours and 15 minutes traveling.

      11   I'm requesting $1,806.25 for my efforts on this date."

      12              Then you put a mileage charge in and then you

      13   also said, "I'm requesting fees."              It was over 2000

      14   because that included the prep time.

      15              We can quickly add up 450 times four and a

      16   quarter hours.

      17              MR. FARHI:      I will defer to the Court's math,

      18   whatever your Honor determines that to be.

      19              MR. ACKERMAN:       Your Honor, we can do this much

      20   easier.

      21              You said you will pay the $1800 that --

      22              THE COURT:      I'll just put an amount of $1800

      23   in.

      24              MR. ACKERMAN:       That's fine.

      25              THE COURT:      Okay.    That's fine.
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 37 of 45 PageID #: 365


                                                                                   36

       1              MR. FARHI:      Your Honor, this is the Court's

       2   copy.     I'm going to hand it back to your law clerk.

       3              THE COURT:      So, I take it, this is my last

       4   time seeing you because you will be off to another

       5   jurisdiction now.

       6              So all of you have a good day and you'll

       7   happily go litigate somewhere else and maybe you

       8   people will meet beforehand or otherwise and try and

       9   resolve this matter.

      10              MR. BATISTA:      Thank you for your time.

      11              MR. ACKERMAN:       Thank you, Judge.

      12              MR. FARHI:      Thank you, your Honor.

      13              THE COURT:      Thank you.

      14              THE DEPUTY CLERK:        All rise.

      15              (Proceedings concluded.

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 38 of 45 PageID #: 366


                                                                                   37

       1

       2

       3

       4

       5                          C E R T I F I C A T E

       6

       7

       8

       9          PURSUANT TO TITLE 28, U.S.C., SECTION 753, THE

      10   FOLLOWING TRANSCRIPT IS CERTIFIED TO BE AN ACCURATE

      11   TRANSCRIPTION OF MY STENOGRAPHIC NOTES IN THE

      12   ABOVE-ENTITLED MATTER.

      13

      14

      15
                 S/Vincent Russoniello
      16         Vincent Russoniello, CCR
                 Certificate No. 675
      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 39 of 45 PageID #: 367


                                                                                                                     38
                  $                          8               addressed [1] - 8:5            appearance [3] - 4:24,
                                                             adequate [1] - 8:17             33:10, 35:2
  $1,800 [1] - 34:5            80,000 [1] - 19:10
                                                             adequately [1] - 8:5           appearances [1] - 2:5
  $1,806.25 [1] - 35:11
                                                             adjourn [1] - 3:18             appearing [3] - 2:22, 3:5,
  $1800 [3] - 34:6, 35:21,                   9
                                                             adjournment [2] - 3:12,         33:9
   35:22                       9 [2] - 25:5, 25:9             3:22                          appended [1] - 25:6
  $2,000 [1] - 35:1
                                                             admission [2] - 3:8, 3:18      application [8] - 2:13,
  $400,000 [1] - 21:13                      A                admitted [2] - 5:11, 31:9       3:5, 3:7, 5:3, 31:17,
  $76 [1] - 33:20                                                                            32:4, 32:15, 33:22
                               a.m [1] - 32:20               advance [3] - 6:3, 6:4,
                               able [1] - 10:11               6:13                          appreciate [3] - 3:20,
                  0
                               ABOVE [1] - 37:12             advising [1] - 5:23             5:7, 33:25
  08608 [1] - 1:11             ABOVE-ENTITLED [1] -          affidavit [6] - 5:11, 24:14,   appropriate [2] - 5:3,
                                37:12                         24:16, 25:22, 31:18,           30:22
                  1            accept [1] - 35:7              35:3                          April [1] - 4:5
  1 [1] - 4:5                  accompanied [1] - 2:14        affidavits [1] - 22:25         argue [1] - 10:11
  10 [1] - 34:4                ACCURATE [1] - 37:10          aggressively [1] - 6:14        argues [1] - 21:4
  11:00 [1] - 32:20            ACKERMAN [23] - 1:18,         ago [5] - 3:16, 4:10, 4:23,    arguing [5] - 6:17, 7:5,
  14 [7] - 21:6, 21:20,         1:18, 2:7, 9:20, 10:5,        15:21, 20:16                   9:16, 11:16, 27:13
   22:20, 23:6, 23:25, 24:4,    14:6, 14:15, 15:2, 15:14,    agree [2] - 19:20, 26:9        argument [6] - 9:12,
   24:17                        15:18, 27:17, 27:21,         agreement [2] - 24:9,           18:15, 20:5, 27:10, 31:2,
  15 [7] - 20:20, 20:23,        28:4, 28:10, 28:15, 29:8,     25:10                          31:3
   23:17, 23:19, 23:25,         29:15, 30:1, 34:20, 35:5,    ahead [3] - 18:7, 25:1,        arranged [1] - 21:16
   24:17, 35:10                 35:19, 35:24, 36:11           25:7                          aside [3] - 7:4, 13:7, 17:9
  18 [2] - 34:18, 34:24        Ackerman [22] - 2:9,          Akbar [1] - 15:5               aspect [1] - 4:6
  1800 [1] - 34:19              2:21, 3:1, 3:4, 4:3, 5:20,   al [1] - 1:7                   aspects [1] - 14:3
  1806 [1] - 34:5               6:14, 7:11, 7:13, 9:9,       Alan [1] - 2:8                 assert [2] - 9:23, 11:20
  19 [1] - 1:6                  11:15, 13:20, 20:5,          ALAN [2] - 1:18, 1:18          asserted [3] - 8:13, 8:18,
  19-6742 [1] - 1:2             20:14, 20:16, 21:4, 22:8,    allegation [2] - 16:12,         8:20
                                22:17, 23:15, 27:8,           23:12                         asserting [1] - 23:1
                  2             31:17, 35:8                  allegations [3] - 13:1,        assistance [1] - 30:11
                               Ackerman's [4] - 6:2,          15:4, 17:12                   associated [1] - 33:10
  2000 [1] - 35:13
                                6:9, 32:15, 34:4             alleged [1] - 19:23            attempted [1] - 14:7
  2006 [1] - 10:25
                               acknowledged [2] -            alleges [1] - 25:15            attended [1] - 16:3
  2008 [1] - 11:1
                                20:5, 20:11                  alleging [1] - 20:4            attention [1] - 4:11
  2019 [1] - 1:6
                               acting [3] - 28:9, 28:19,     alter [2] - 22:12, 27:13       attorney [2] - 2:15, 22:18
  28 [1] - 37:9
                                30:10                        amount [2] - 34:18,            attorneys [1] - 22:24
                               ACTION [1] - 1:2               35:22                         attributed [1] - 34:11
                  4
                               actions [8] - 15:23,          AN [1] - 37:10                 awarding [1] - 34:18
  402 [1] - 1:11                21:24, 25:15, 25:23,         analysis [9] - 13:23,          aware [4] - 2:16, 3:19,
  450 [4] - 33:16, 33:19,       26:18, 29:4, 29:11, 30:8      16:23, 16:25, 17:5,            4:3, 4:4
   35:9, 35:15                 actively [1] - 4:18            17:19, 18:24, 19:4,
                               activities [2] - 19:16,        22:11                                      B
                  5             26:24                        analyze [1] - 19:1             Bank [1] - 19:4
  5 [1] - 20:23                activity [2] - 19:12, 19:14   annexed [1] - 28:12            based [2] - 6:19, 21:22
                               acts [1] - 27:18              answer [1] - 4:25              bases [1] - 8:10
                  6            actual [3] - 9:2, 10:21,      answerable [1] - 30:23         basis [1] - 9:23
                                12:1                         answers [1] - 23:25            BATISTA [5] - 1:21, 7:6,
  6 [1] - 20:24
                               add [4] - 15:17, 24:5,        apologize [5] - 2:20,           9:15, 9:17, 36:10
  609-588-9516 [1] - 1:25
                                24:7, 35:15                   2:24, 7:9, 23:3, 28:13        batista [1] - 9:16
  675 [1] - 37:16
                               additional [2] - 21:8,        apologized [1] - 2:21          Batista [12] - 2:14, 3:8,
                                23:9                         apology [1] - 2:25              5:5, 5:22, 6:16, 7:4,
                  7
                               address [4] - 8:7, 13:6,      appear [3] - 4:18, 33:12,       10:14, 12:8, 31:7, 31:15,
  753 [1] - 37:9                31:16, 32:23                  34:11
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 40 of 45 PageID #: 368


                                                                                                                    39
   32:9, 32:14                 cancer [1] - 4:10              22:9, 26:19                 corporations [12] -
  Batista's [4] - 4:9, 4:11,   candid [1] - 4:13             company [5] - 11:18,          11:22, 13:14, 27:7,
   4:16, 6:8                   candidly [1] - 4:2             20:11, 22:10, 25:22,         27:10, 27:16, 27:25,
  BE [1] - 37:10               cannot [2] - 8:22, 27:15       29:5                         28:6, 28:7, 28:24, 30:4,
  bear [1] - 24:18             capital [1] - 18:2            complain [1] - 4:12           30:8, 30:11
  become [1] - 21:12           Carteret [1] - 19:4           COMPLAINT [1] - 1:5          correct [2] - 15:13, 15:14
  becomes [1] - 22:6           case [8] - 9:23, 10:11,       complaint [2] - 8:19,        couple [4] - 4:22, 8:4,
  beforehand [1] - 36:8         13:8, 26:16, 27:11,           15:24                        15:9, 17:21
  beg [1] - 4:12                28:21, 33:1, 33:11           complicated [1] - 33:23      course [5] - 3:11, 6:21,
  behalf [16] - 1:19, 1:22,    causing [1] - 2:22            concern [1] - 22:6            10:2, 21:23, 33:11
   2:8, 3:8, 14:21, 20:25,     CCR [2] - 1:24, 37:16         concluded [1] - 36:15        court [4] - 2:1, 10:1,
   21:1, 21:22, 22:8, 23:1,    certain [2] - 7:10, 18:1      confer [1] - 12:8             17:3, 33:9
   23:22, 23:23, 26:18,        certainly [7] - 3:19, 6:10,   confession [1] - 32:14       COURT [79] - 1:1, 1:25,
   28:19, 28:24, 29:11          6:19, 11:11, 20:2, 21:21,    conflate [1] - 23:16          2:4, 3:3, 3:10, 3:16,
  behest [1] - 16:5             22:17                        conflates [1] - 13:24         3:24, 4:15, 4:21, 5:2,
  believes [1] - 5:22          Certificate [1] - 37:16       conflict [2] - 5:22, 6:8      5:16, 5:18, 6:15, 7:7,
  best [1] - 26:16             certification [5] - 17:16,    confusing [1] - 18:22         7:12, 7:23, 7:25, 8:3,
  better [1] - 17:4             20:21, 22:25, 28:12,         confusion [1] - 8:18          9:16, 9:19, 9:22, 10:6,
  beyond [1] - 5:15             34:4                         connection [4] - 3:5, 5:5,    10:10, 10:13, 10:20,
  big [1] - 9:11               CERTIFIED [1] - 37:10          5:24, 29:4                   10:23, 11:6, 11:9, 11:20,
  bigger [1] - 27:2            charge [1] - 35:12            connects [1] - 8:15           12:3, 12:6, 12:10, 12:14,
  Bikram [1] - 23:21           checks [5] - 27:20,           consider [1] - 7:14           14:9, 14:25, 15:3, 15:16,
  bird's [1] - 31:24            27:23, 28:4, 29:10, 30:5     conspiracy [1] - 8:22         16:16, 17:18, 18:7,
  bit [1] - 31:8               cited [1] - 27:11             conspire [1] - 8:22           18:21, 21:6, 22:16,
  biting [1] - 31:7            cites [1] - 34:5              contacted [1] - 15:18         22:23, 23:17, 24:13,
  Bongiovanni [2] - 3:13,      citing [1] - 20:22            contacts [8] - 15:17,         24:19, 25:1, 25:4, 25:7,
   6:21                        citizenship [1] - 9:7          17:1, 17:24, 17:25, 18:4,    25:12, 26:2, 26:9, 27:20,
  bottom [4] - 21:21,          CIVIL [1] - 1:2                19:7                         27:22, 28:7, 28:16,
   26:10, 30:19, 33:15         claim [11] - 8:13, 8:17,      continue [1] - 27:9           29:11, 29:16, 30:6, 31:7,
  brief [2] - 5:12, 13:21       8:19, 8:21, 9:1, 9:10,       continued [2] - 20:24,        31:14, 31:24, 32:11,
  briefly [1] - 12:9            10:1, 10:3, 11:4, 11:21,      23:22                        32:17, 32:25, 33:3, 33:5,
                                19:9                                                       33:8, 33:15, 34:7, 34:10,
  broadcast [2] - 21:13,                                     continues [1] - 23:19
                               claims [12] - 17:9, 17:10,                                  34:15, 34:25, 35:9,
   21:15                                                     contract [3] - 17:20,
                                17:11, 17:20, 19:2, 19:3,                                  35:22, 35:25, 36:3,
  BROADCASTING [1] -                                          17:21, 22:4
                                19:17, 20:2, 22:4                                          36:13
   1:6                                                       contracts [2] - 15:25,
                               clarify [1] - 16:18                                        Court [14] - 2:20, 2:22,
  Broadcasting [2] -                                          20:17
                                                                                           2:25, 4:2, 11:12, 12:24,
   28:11, 28:25                CLARKSON [1] - 1:11           contractual [3] - 17:10,
                                                                                           14:7, 14:22, 29:9, 29:19,
  bunch [1] - 20:19            clear [2] - 8:25, 14:10        17:11, 19:2
                                                                                           30:3, 32:14, 32:22
  business [13] - 11:18,       clearly [3] - 26:25, 28:18,   convenience [1] - 2:24
                                                                                          Court's [3] - 4:13, 35:17,
   13:17, 15:7, 18:18,          28:25                        conveniens [1] - 31:2
                                                                                           36:1
   18:20, 18:21, 18:24,        CLERK [2] - 2:3, 36:14        conversations [3] - 6:24,
                                                                                          COURTHOUSE [1] - 1:11
   19:6, 20:10, 21:12, 23:9,   clerk [1] - 36:2               16:9, 19:25
                                                                                          courtroom [1] - 31:15
   24:12                       client [4] - 16:19, 30:10,    convey [1] - 14:7
                                                                                          creditors [2] - 21:10,
  buying [1] - 19:22            30:16, 34:12                 convinced [1] - 21:13
                                                                                           28:5
  BY [1] - 1:18                client's [1] - 24:14          copy [3] - 33:3, 33:5,
                               clients [1] - 22:25            36:2
                                                                                                       D
              C                close [1] - 24:4              CORP [1] - 1:6
                               coming [3] - 16:7, 21:23,     Corp [1] - 28:25             date [5] - 7:16, 12:6,
  cable [1] - 16:1
                                32:7                         corporate [2] - 22:11,        12:13, 34:5, 35:11
  calculate [1] - 34:22
                               comment [1] - 22:15            28:3                        dates [1] - 15:21
  calculated [1] - 35:2
                               commerce [1] - 18:24          corporation [6] - 8:22,      deal [3] - 3:6, 7:21, 26:23
  calculating [1] - 33:16
                               companies [7] - 5:25,          9:6, 13:15, 27:12, 27:19,   declaration [3] - 5:4,
  Calder [1] - 19:3
                                18:3, 19:18, 19:19, 22:6,     28:25                        25:16, 31:18
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 41 of 45 PageID #: 369


                                                                                                                      40
  declarations [1] - 24:20      disregard [1] - 30:7          enter [1] - 34:16               31:6, 31:12, 31:20, 32:9,
  defendant [11] - 11:18,       DISTRICT [2] - 1:1, 1:1       entered [1] - 18:19             32:13, 32:18, 33:2, 33:4,
   13:8, 15:25, 16:7, 16:12,    District [4] - 29:17,         entities [12] - 13:12,          33:6, 33:24, 34:3, 34:9,
   20:6, 20:25, 21:1, 21:10,     29:24, 30:24, 34:17           14:21, 16:7, 20:25, 21:1,      34:13, 34:19, 34:24,
   23:23, 23:24                 diversity [5] - 8:12, 8:14,    21:10, 23:23, 23:24,           35:7, 35:17, 36:1, 36:12
  defendants [7] - 2:12,         9:2, 9:11, 9:25               28:3, 29:10, 29:12,          Farhi [10] - 2:11, 2:12,
   2:15, 13:23, 14:12,          document [9] - 10:7,           29:22                          3:7, 10:8, 10:10, 16:22,
   14:17, 14:19, 18:18           10:8, 10:18, 10:20,          ENTITLED [1] - 37:12            17:8, 31:10, 33:8, 34:22
  Defendants [2] - 1:7,          10:25, 11:2, 11:4, 12:1,     entry [1] - 4:24              fashion [2] - 9:24, 30:21
   1:22                          12:6                         equipment [4] - 16:2,         federal [3] - 8:13, 8:17,
  defendants' [2] - 9:21,       documentation [2] -            20:18, 21:14                   10:1
   13:4                          24:10, 25:17                 error [2] - 2:21              fees [4] - 3:5, 21:11,
  defer [1] - 35:17             domiciled [1] - 13:10         especially [1] - 32:25          31:17, 35:13
  defined [3] - 13:9, 13:13,    domiciliary [1] - 12:19       ESQUIRE [3] - 1:18,           feet [1] - 4:6
   22:3                         done [10] - 5:6, 5:9,          1:20, 1:21                   felt [1] - 20:3
  delivered [1] - 21:15          14:22, 16:5, 16:11, 18:6,    essentially [4] - 2:15,       few [3] - 3:16, 4:10,
  delivery [1] - 21:16           18:7, 27:14, 29:4, 33:1       17:10, 20:7, 33:18             20:16
  DEPUTY [2] - 2:3, 36:14       doubt [3] - 16:19, 22:2,      et [1] - 1:6                  file [5] - 7:13, 7:17, 7:18,
  describes [1] - 15:9           26:20                        event [1] - 5:21                7:19, 30:2
  destroy [2] - 9:11, 9:25      doubts [1] - 10:2             exact [1] - 15:21             filed [10] - 3:4, 3:7, 4:22,
  detail [2] - 6:10, 21:3       down [3] - 22:19, 23:5,       exactly [2] - 14:2, 16:16       4:23, 4:25, 5:9, 5:20,
  determine [3] - 9:6,           24:6                         except [1] - 20:12              6:6, 11:14
   11:24, 14:4                  due [3] - 6:21, 7:15, 17:6    exists [1] - 10:7             filing [2] - 3:11, 3:21
  determined [1] - 14:23                                      expecting [1] - 7:12          filings [1] - 33:11
  determines [1] - 35:18                     E                expenses [1] - 33:21          finalize [2] - 21:17, 23:20
  diagnosed [1] - 4:10                                        experienced [1] - 22:18       fine [3] - 15:2, 35:24,
                                EARLE [1] - 1:20
  dictated [1] - 32:22                                        explain [1] - 5:8               35:25
                                Earle [1] - 2:12
  difference [1] - 16:21                                      extensive [3] - 24:11,        finite [1] - 10:16
                                easier [1] - 35:20
  different [8] - 5:24, 6:23,                                  24:12                        firm [1] - 34:8
                                EAST [1] - 1:11
   6:24, 7:3, 8:25, 17:12,                                    extent [3] - 4:3, 15:15,      first [9] - 2:19, 4:24, 8:7,
                                Eastern [4] - 29:17,
   18:4, 21:7                                                  19:9                           15:1, 23:5, 23:11, 24:22,
                                 29:24, 30:24, 34:17
  directed [4] - 4:11, 19:8,                                  eye [1] - 31:24                 24:24, 25:24
                                easy [1] - 26:4
   19:14, 26:24                                                                             FISHER [1] - 1:11
                                ECF [1] - 33:11
  direction [2] - 21:18,                                                   F                flummoxed [1] - 13:21
                                effect [2] - 20:1, 20:2
   24:2                                                                                     FLW [1] - 1:2
                                efforts [11] - 20:25, 21:9,   facetious [1] - 12:8
  directly [1] - 28:5                                                                       focus [3] - 14:25, 16:22,
                                 21:18, 21:22, 23:10,         fact [7] - 7:2, 9:5, 16:13,
  disciplinary [1] - 5:12                                                                     17:4
                                 23:22, 24:1, 24:2, 24:15,     16:14, 17:17, 26:21,
  discuss [2] - 21:8, 23:8                                                                  focusing [1] - 13:13
                                 34:5, 35:11                   28:11
  discussed [2] - 15:6,                                                                     FOLLOWING [1] - 37:10
                                ego [2] - 22:12, 27:13        facts [1] - 10:10
   18:2                                                                                     following [1] - 14:7
                                either [6] - 6:25, 13:14,     failure [1] - 34:11
  discussing [1] - 14:11         14:3, 19:17, 19:23, 31:1                                   FOR [1] - 1:1
                                                              fall [1] - 19:3
  discussion [3] - 18:10,       ELLIS [1] - 1:20                                            forays [1] - 19:24
                                                              FARHI [64] - 1:20, 1:20,
   23:12, 23:14                 Ellis [1] - 2:12                                            forget [1] - 19:18
                                                               2:10, 2:11, 3:9, 3:15,
  DISMISS [1] - 1:5             email [1] - 32:21                                           formal [3] - 7:13, 7:14,
                                                               3:23, 3:25, 4:20, 5:1,
  dismissing [2] - 29:18,                                                                     7:19
                                employees [3] - 8:23,          5:14, 5:17, 6:1, 7:8,
   29:19                         16:2, 21:9                                                 formalities [2] - 27:9,
                                                               7:21, 7:24, 8:2, 10:9,
  dispute [7] - 17:13,                                                                        27:12
                                employees.. [1] - 23:10        10:12, 10:15, 10:22,
   17:14, 19:21, 25:18,                                        11:5, 11:7, 11:13, 12:2,     forth [1] - 21:21
                                employment [2] - 16:2,
   26:11, 26:12, 26:17           20:18                         12:5, 12:7, 12:11, 12:13,    forum [5] - 19:8, 19:12,
  disputed [3] - 17:25,                                        17:15, 18:5, 18:9, 20:4,       19:14, 26:24, 31:2
                                end [1] - 30:15
   18:3, 19:24                                                 22:15, 22:17, 23:3, 24:5,    forum-directed [2] -
                                engaged [1] - 4:19
  disputes [2] - 25:15,                                        24:18, 24:22, 25:2, 25:5,      19:14, 26:24
                                engaging [1] - 16:8
   25:21                                                       25:9, 25:24, 26:7, 29:25,    forum-related [1] - 19:12
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 42 of 45 PageID #: 370


                                                                                                                       41
  forward [1] - 6:18             identify [1] - 24:23          issues [8] - 4:16, 5:7,       Kates [1] - 2:11
  four [3] - 33:18, 35:10,       ignore [2] - 16:14, 27:12       7:1, 8:4, 8:14, 11:10,      KATES [1] - 1:20
    35:15                        ignored [1] - 18:14             13:6, 30:15                 keep [1] - 10:13
  frankly [1] - 29:12            impair [1] - 4:7                                            kinds [1] - 17:8
  FREDA [1] - 1:14               impairing [1] - 4:8                         J               knowing [1] - 19:25
  front [1] - 35:6               important [1] - 11:11         JERSEY [1] - 1:1              knows [1] - 22:18
                                 IN [1] - 37:11                Jersey [33] - 12:21,
               G                 inadequate [1] - 12:16         12:23, 13:11, 13:17,                      L
  general [8] - 13:8, 13:9,      inclined [1] - 31:25           14:8, 14:17, 14:22,          lacking [1] - 30:20
   13:19, 14:3, 14:5, 18:23,     included [1] - 35:14           14:24, 15:5, 15:8, 15:11,    last [8] - 2:22, 3:5, 4:17,
   19:15, 29:1                   inconvenient [1] - 31:1        15:17, 15:19, 16:7,            26:6, 31:16, 32:4, 33:12,
  Gill [14] - 2:8, 5:23, 6:25,   incorporated [2] - 13:16,      16:11, 16:14, 16:24,           36:3
   9:10, 13:2, 15:19, 15:23,       29:1                         17:2, 17:13, 17:20, 18:1,    late [2] - 3:10, 3:21
   16:12, 17:14, 20:17,          indeed [1] - 7:1               18:13, 18:17, 18:18,         LAW [1] - 1:18
   23:1, 23:4, 24:10, 25:10      India [3] - 12:19, 12:20,      20:1, 20:7, 21:19, 21:25,    law [3] - 17:20, 34:8,
  GILL [1] - 1:4                   28:24                        23:8, 24:3, 26:13, 26:21,      36:2
  Gill's [2] - 14:20, 28:21      Indian [1] - 13:15             30:25                        lawsuits [1] - 16:4
  given [4] - 12:15, 13:2,       indicate [2] - 10:18          jointly [1] - 6:25            least [3] - 8:19, 19:20,
   13:18, 28:8                   indicated [3] - 28:2,         Jones [1] - 19:3                22:21
  grave [1] - 10:2                 30:10, 30:21                Judge [35] - 3:13, 3:15,      leaves [1] - 29:6
  guess [1] - 12:19              indicates [1] - 30:7           4:5, 4:20, 5:1, 6:20,        left [1] - 33:17
                                 indication [1] - 18:19         7:21, 8:2, 10:5, 10:12,      less [1] - 34:24
               H                 individual [3] - 9:7, 13:9,    10:15, 11:5, 11:14, 12:5,    letter [6] - 5:20, 6:3, 6:5,
                                   13:10                        12:8, 12:9, 12:13, 14:15,      6:10, 7:14, 32:21
  hac [6] - 2:16, 3:8, 3:17,
                                 individually [3] - 14:14,      17:16, 20:4, 23:3, 23:11,    letting [1] - 33:25
   5:3, 6:4, 6:13
                                   14:18, 16:6                  24:6, 24:22, 25:25, 26:7,    liability [1] - 9:6
  hand [1] - 36:2
                                 indulging [1] - 33:25          29:15, 31:6, 31:21,          licensing [1] - 16:1
  happily [1] - 36:7
                                 information [2] - 4:14,        32:10, 34:9, 34:14,          lies [1] - 22:13
  health [2] - 4:16, 5:7
                                   10:16                        34:19, 34:20, 36:11          limited [1] - 9:6
  hearing [2] - 3:12, 31:13
                                 infusion [1] - 18:2           judge [1] - 32:13             line [4] - 21:21, 26:10,
  herself [1] - 14:18
                                 inquiry [1] - 4:13            JULY [1] - 1:6                  30:19, 33:15
  home [1] - 33:17
                                 instead [1] - 29:19           jurisdiction [46] - 8:7,      Linus [1] - 27:11
  Honor [42] - 2:7, 2:10,
                                 intended [1] - 18:18           8:8, 8:9, 8:10, 8:14,        listen [1] - 7:5
   2:16, 3:9, 3:23, 4:1,
                                 intent [1] - 6:2               8:15, 11:11, 12:17,          literally [1] - 22:21
   5:14, 6:1, 6:7, 6:11, 7:6,
                                 interest [5] - 19:18,          12:24, 12:25, 13:7, 13:8,
   7:8, 9:15, 10:9, 10:17,                                                                   litigate [1] - 36:7
                                   19:22, 25:13, 25:20          13:9, 13:19, 13:24,
   10:22, 12:2, 14:6, 18:6,                                                                  LLC [20] - 9:5, 9:8, 9:10,
                                 interim [1] - 3:17             13:25, 14:1, 14:2, 14:4,
   18:9, 20:12, 20:20,                                                                         11:3, 11:10, 12:25,
                                 interrupt [1] - 18:5           14:5, 14:9, 14:11, 14:16,
   20:23, 22:17, 24:8,                                                                         13:13, 13:17, 24:9, 27:4,
                                 intertwined [1] - 13:1         17:3, 17:6, 17:23, 18:25,
   24:23, 27:17, 28:4, 29:8,                                                                   27:6, 27:24, 28:1, 28:15,
                                 investment [1] - 14:20         22:3, 22:5, 22:14, 26:11,
   30:1, 31:13, 31:22,                                                                         28:17, 28:18, 29:12,
                                 investments [2] - 21:8,        27:1, 27:3, 27:16, 28:17,
   32:18, 32:23, 33:24,                                                                        29:13, 30:12, 30:16
                                   23:9                         28:18, 29:1, 29:7, 29:20,
   34:3, 35:5, 35:7, 35:18,                                                                  LLP [1] - 1:20
                                 invited [1] - 32:4             29:23, 30:3, 30:12,
   35:19, 36:1, 36:12                                                                        loan [1] - 21:13
                                 involved [3] - 5:23, 6:23,     30:23, 31:3, 36:5
  HONORABLE [1] - 1:14                                                                       loans [9] - 15:6, 15:11,
                                   6:25                        jurisdictions [1] - 18:23
  hour [2] - 33:16, 35:10                                                                      19:20, 19:21, 21:24,
                                 involvement [2] - 3:20,       Jus [4] - 9:5, 23:9, 28:10,
  hourly [1] - 33:16                                                                           26:11, 26:14, 26:15,
                                   14:20                        28:25
  hours [3] - 33:18, 35:10,                                                                    26:17
                                 involvements [1] - 24:12      JUS [1] - 1:6
   35:16                                                                                     located [2] - 29:24, 29:25
                                 IS [1] - 37:10                                              locations [1] - 26:13
                                 isolation [1] - 23:18                      K
                I                                                                            look [17] - 9:2, 14:13,
                                 issue [7] - 4:21, 5:19,       Kashmir [1] - 2:8               17:20, 17:21, 18:25,
  identified [3] - 2:19,           7:3, 26:24, 29:19, 33:20,   KASHMIR [1] - 1:4               19:15, 19:16, 20:12,
   15:20, 15:23                    34:13
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 43 of 45 PageID #: 371


                                                                                                                    42
   20:13, 22:2, 23:17,         monies [1] - 15:12             13:15, 13:17, 14:8,          30:7, 31:1, 31:16
   23:19, 26:4, 31:7, 32:21,   months [2] - 3:16, 4:23        14:17, 14:22, 14:24,        open [2] - 2:1, 13:18
   33:6, 33:25                 morning [4] - 2:7, 2:10,       15:5, 15:8, 15:10, 15:11,   operated [1] - 11:17
  looking [8] - 9:7, 10:13,     2:14, 3:2                     15:17, 15:19, 16:7,         opportunity [7] - 6:9,
   10:15, 19:7, 22:20,         MOTION [1] - 1:5               16:11, 16:13, 16:14,         6:19, 30:2, 30:14, 30:20,
   23:18, 25:24, 33:9          motion [11] - 2:17, 3:14,      16:20, 16:24, 17:2,          31:20, 32:16
  loop [1] - 24:4               4:22, 4:23, 5:5, 5:9, 6:3,    17:13, 17:20, 18:1,         oppose [3] - 6:3, 6:4,
                                6:4, 6:13, 10:24, 12:15       18:12, 18:17, 18:18,         6:13
              M                moved [1] - 3:17               20:1, 20:7, 21:19, 21:25,   opposed [3] - 19:22,
                               moving [1] - 2:13              23:8, 24:3, 26:13, 26:20,    29:12, 30:12
  Matawan [6] - 21:9,
                               MR [86] - 2:7, 2:10, 3:9,      26:22, 26:23, 29:1,         opposing [1] - 5:21
   21:15, 21:19, 21:23,
                                3:15, 3:23, 3:25, 4:20,       29:17, 30:24, 30:25         opposition [8] - 6:13,
   23:8, 24:3
                                5:1, 5:14, 5:17, 6:1, 7:6,   NJ [1] - 1:11                 7:13, 7:14, 7:15, 7:17,
  math [1] - 35:17
                                7:8, 7:21, 7:24, 8:2,        NO [1] - 1:2                  7:20, 11:14, 13:22
  matter [8] - 8:9, 12:25,
                                9:15, 9:17, 9:20, 10:5,      non [1] - 31:2               option [1] - 29:18
   17:17, 17:18, 19:15,
                                10:9, 10:12, 10:15,          none [1] - 13:16             order [1] - 34:16
   25:11, 34:17, 36:9
                                10:22, 11:5, 11:7, 11:13,    normal [1] - 5:10            otherwise [1] - 36:8
  MATTER [1] - 37:12
                                12:2, 12:5, 12:7, 12:11,     note [2] - 8:18, 24:9        overlooked [1] - 9:5
  matters [1] - 5:12
                                12:13, 14:6, 14:15, 15:2,    NOTES [1] - 37:11            owes [2] - 19:13, 19:19
  mean [1] - 20:9
                                15:14, 15:18, 17:15,         nothing [6] - 5:14, 11:15,   own [1] - 4:17
  means [2] - 19:1, 20:9
                                18:5, 18:9, 20:4, 22:15,      11:16, 13:4, 22:7           owner [1] - 25:21
  meet [5] - 17:13, 20:10,
                                22:17, 23:3, 24:5, 24:18,    number [2] - 18:11,          ownership [2] - 25:13,
   21:23, 26:21, 36:8
                                24:22, 25:2, 25:5, 25:9,      21:21                        25:20
  meeting [5] - 15:5, 15:8,
                                25:24, 26:7, 27:17,          numerous [2] - 16:8,
   20:22, 20:24, 23:22
                                27:21, 28:4, 28:10,           17:16                                    P
  meetings [7] - 14:23,
                                28:15, 29:8, 29:15,          Nussman [1] - 2:12
   15:9, 15:20, 15:22, 16:3,                                                              packages [1] - 16:1
                                29:25, 30:1, 31:6, 31:12,    NUSSMAN [1] - 1:20
   18:1, 18:15                                                                            page [2] - 20:23, 20:24
                                31:20, 32:9, 32:13,
  meets [1] - 21:25                                                                       pages [1] - 32:17
                                32:18, 33:2, 33:4, 33:6,                 O
  member [18] - 9:10,                                                                     papers [7] - 8:6, 11:14,
                                33:24, 34:3, 34:9, 34:13,
   9:14, 9:15, 9:24, 10:19,                                  obligation [2] - 29:14,       20:12, 20:13, 25:3,
                                34:19, 34:20, 34:24,
   11:17, 11:21, 12:18,                                       30:14                        30:20, 35:4
                                35:5, 35:7, 35:17, 35:19,
   13:3, 24:15, 25:21, 27:4,                                 obviously [3] - 7:15,        paragraph [10] - 20:20,
                                35:24, 36:1, 36:10,
   28:19, 28:21, 30:17                                        11:9, 34:11                  20:23, 21:6, 21:20, 24:4,
                                36:11, 36:12
  members [12] - 9:7,                                        occasions [1] - 26:21         24:17, 25:4, 25:5, 25:8,
                               must [1] - 13:20
   10:6, 10:7, 10:21, 11:1,                                  occurred [7] - 14:24,         34:4
                               muster [1] - 13:23
   11:3, 12:1, 12:3, 12:23,                                   15:10, 15:21, 18:1,         Paragraph [1] - 25:9
                               MY [1] - 37:11
   13:14, 27:5, 28:21                                         19:25, 21:18, 24:2          part [6] - 6:8, 9:11, 11:22,
  met [3] - 19:9, 21:8,                                      OF [4] - 1:1, 1:4, 1:18,      20:8, 23:5
                                            N
   26:12                                                      37:11                       particularly [2] - 5:9,
  Michael [1] - 2:11           need [2] - 18:25, 27:22       office [7] - 11:19, 21:15,    17:19
  MICHAEL [1] - 1:20           needed [1] - 21:14             21:19, 23:8, 24:3, 32:20,   parties [1] - 29:7
  might [1] - 30:1             negotiated [7] - 15:25,        33:17                       partner [1] - 21:12
  mileage [1] - 35:12           16:1, 16:3, 17:22, 19:10,    officers [1] - 8:23          partnership [3] - 21:17,
  mind [2] - 22:3, 32:10        20:17, 20:18                 OFFICES [1] - 1:18            23:21, 25:10
  mine [1] - 28:13             negotiating [2] - 21:10,      OFFICIAL [1] - 1:25          party [1] - 2:13
  minute [1] - 24:18            21:11                        often [1] - 16:20            pass [1] - 13:23
  minutes [2] - 20:16,         negotiations [2] - 6:24,      old [1] - 10:25              past [1] - 22:12
   35:10                        16:9                         one [24] - 3:10, 8:12,       Paul [1] - 2:14
  misses [1] - 18:10           never [3] - 3:17, 8:23,        9:14, 9:15, 11:9, 14:13,    PAUL [1] - 1:21
  moment [6] - 3:3, 8:1,        25:10                         15:4, 15:6, 16:18, 18:16,   Pause [2] - 26:1, 33:14
   8:10, 17:8, 18:21, 27:15    NEW [2] - 1:1, 1:21            18:21, 19:10, 21:4,         pause [6] - 12:12, 24:21,
  money [3] - 15:10, 21:24,    New [47] - 12:19, 12:20,       22:10, 22:15, 24:7,          28:14, 31:11, 32:12,
   22:1                         12:21, 12:23, 13:11,          24:25, 25:1, 25:2, 25:24,
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 44 of 45 PageID #: 372


                                                                                                                    43
   34:2                        process [1] - 17:6           referred [1] - 24:8            Sandhu [19] - 5:25, 6:25,
  pay [3] - 28:5, 34:6,        promising [1] - 21:11        regard [9] - 8:16, 9:4,         12:4, 12:18, 13:11, 14:8,
   35:21                       proof [1] - 13:19              11:12, 17:7, 17:11, 19:1,     14:12, 14:17, 14:25,
  payable [1] - 34:7           properly [1] - 24:8            27:7, 30:16, 32:6             16:6, 20:6, 22:5, 22:10,
  pending [2] - 2:16, 5:11     provide [1] - 25:17          regardless [1] - 8:14           22:14, 23:7, 23:20,
  Penny [3] - 14:8, 14:17,     provided [5] - 10:24,        regularly [1] - 15:18           24:24, 27:24, 30:9
   16:5                         11:8, 11:25, 24:10          reiterates [1] - 25:9          satisfied [4] - 12:18,
  people [1] - 36:8            providing [1] - 30:11        related [1] - 19:12             12:22, 17:6, 30:13
  perform [4] - 14:21,         Punjabi [2] - 9:5, 23:9      relationship [1] - 26:3        satisfies [1] - 28:23
   15:23, 21:1, 23:23          purchase [1] - 21:13         replete [1] - 11:23            satisfy [2] - 17:2, 30:2
  period [2] - 4:7, 11:16      purchased [2] - 16:2,        reply [5] - 17:15, 25:1,       scant [1] - 5:10
  permission [1] - 12:7         20:18                         25:2, 26:6, 31:22            seat [2] - 3:3, 7:25
  permit [1] - 3:12            purely [1] - 13:20           REPORTER [1] - 1:25            seated [1] - 2:6
  personal [7] - 4:16, 8:8,    purposes [1] - 11:11         representation [2] -           second [5] - 2:18, 24:24,
   12:24, 13:7, 13:24, 14:1,   PURSUANT [1] - 37:9            6:23, 35:8                    24:25, 25:2, 25:5
   15:19                       pursue [1] - 29:21           representative [3] -           section [1] - 8:25
  pierce [2] - 27:13, 27:18    put [6] - 7:4, 13:7, 17:9,     14:19, 16:6, 27:19           SECTION [1] - 37:9
  piercing [1] - 22:11          35:1, 35:12, 35:22          request [2] - 3:11, 3:22       secure [3] - 16:1, 21:9,
  place [3] - 13:17, 17:4,                                  requested [3] - 15:22,          23:10
   21:24                                    Q                 21:2, 23:24                  secured [1] - 20:17
  places [1] - 18:4                                         requesting [2] - 35:11,        securing [1] - 24:12
                               quantum [1] - 17:24
  plaintiff [9] - 2:8, 5:24,                                  35:13                        see [4] - 16:20, 19:24,
                               quarter [1] - 35:16
   10:19, 11:17, 13:2, 18:9,                                required [1] - 5:12             24:13, 26:7
                               questions [3] - 6:20,
   18:14, 20:4, 20:13                                       requires [1] - 8:22            seeing [1] - 36:4
                                6:22, 12:16
  Plaintiff [2] - 1:5, 1:19                                 reschedule [1] - 2:23          sends [2] - 15:10, 22:1
                               quickly [2] - 2:19, 35:15
  plaintiff's [2] - 20:20,                                  resident [3] - 12:19,          sent [1] - 32:22
   20:21                                                      12:21, 13:10                 sentence [1] - 23:5
                                            R
  pleadings [2] - 16:13,                                    resolve [1] - 36:9             separate [2] - 29:14, 30:8
   30:2                        raise [2] - 8:5, 9:1         respectfully [1] - 23:15       separated [1] - 28:2
  pled [1] - 8:24              raised [3] - 5:8, 5:19,      respond [12] - 3:23, 6:1,      separately [3] - 7:1, 19:1,
  point [8] - 3:6, 5:6, 7:2,    8:11                          6:9, 7:10, 7:18, 11:13,       35:2
   7:16, 16:21, 19:10,         raises [2] - 7:1, 12:23        18:6, 18:8, 31:19, 31:21,    serious [1] - 24:12
   19:11, 22:19                rate [1] - 33:16               32:19, 33:6                  seriously [1] - 22:21
  pointed [1] - 24:23          reach [1] - 17:23            responded [1] - 19:14          services [2] - 21:1, 23:23
  position [6] - 6:7, 6:12,    read [7] - 22:20, 22:21,     responding [1] - 4:13          sets [1] - 21:21
   9:13, 9:21, 13:4, 30:16      23:4, 23:11, 23:12,         Restaurant [1] - 15:5          settlements [2] - 16:3,
  practice [1] - 4:7            23:20, 23:25                return [1] - 7:16               20:19
  premature [1] - 7:8          ready [1] - 3:1              review [1] - 32:15             several [1] - 23:7
  prep [5] - 32:8, 33:19,      real [1] - 4:24              reviewed [1] - 26:5            show [3] - 10:7, 24:16,
   34:21, 35:1, 35:14          really [8] - 5:8, 5:10,      RICO [8] - 8:13, 8:17,          33:5
  preparation [1] - 32:1        8:20, 12:16, 18:17, 19:5,     8:19, 8:21, 9:1, 10:1,       showed [1] - 10:25
  prepare [1] - 32:1            22:7, 30:7                    10:3, 17:9                   shows [4] - 10:20, 11:2,
  prepared [2] - 10:16,        reason [2] - 3:21, 12:2      rise [2] - 2:3, 36:14           12:1, 29:4
   31:21                       reasons [1] - 4:1            rule [5] - 3:12, 3:13, 6:18,   sides [2] - 12:15, 30:21
  present [1] - 4:2            recalculated [1] - 34:21       6:21, 8:16                   signed [1] - 17:22
  principal [1] - 13:17        received [2] - 25:10,        Russoniello [2] - 37:15,       significantly [1] - 4:9
  pro [6] - 2:16, 3:8, 3:17,    31:18                         37:16                        simply [3] - 5:10, 22:9,
   5:3, 6:4, 6:13              recent [1] - 11:2            RUSSONIELLO [1] -               34:16
  problem [6] - 10:4,          recognize [1] - 27:9           1:24                         sit [3] - 22:19, 23:5, 24:6
   22:13, 27:8, 28:1, 29:6,    record [2] - 7:20, 12:14                                    solicit [1] - 14:19
   33:12                       reduce [1] - 21:11                        S                 somewhat [1] - 4:8
  proceed [1] - 3:1            refer [1] - 24:22                                           somewhere [2] - 17:1,
                                                            S/Vincent [1] - 37:15
  Proceedings [1] - 36:15      referencing [1] - 34:3                                       36:7
Case 1:19-cv-04216-ILG-PK Document 47 Filed 11/08/19 Page 45 of 45 PageID #: 373


                                                                                                                       44
  sorry [2] - 4:15, 9:17                    T                   37:11                                   W
  specific [20] - 13:24,                                      transfer [3] - 29:17,
                               talks [1] - 21:6                                             wait [1] - 7:17
   14:1, 14:3, 14:4, 14:9,                                      30:23, 34:17
                               telephone [4] - 15:19,                                       ways [1] - 6:2
   14:11, 14:16, 17:2,                                        transferring [1] - 32:25
                                 15:22, 16:8, 16:9                                          week [4] - 3:6, 4:18,
   18:25, 19:7, 19:16, 22:3,                                  travel [1] - 33:20
   22:5, 22:14, 26:10,         terminated [1] - 11:1                                         32:4, 33:13
                                                              traveling [2] - 32:2,
   26:25, 27:3, 27:16,         terms [1] - 23:21                                            weeks [1] - 4:10
                                                                35:10
   28:17, 29:3                 THE [84] - 1:1, 1:5, 1:14,                                   welcomed [1] - 7:5
                                                              treat [1] - 22:10
  specifically [1] - 20:6        2:3, 2:4, 3:3, 3:10, 3:16,                                 whatsoever [1] - 24:10
                                                              TRENTON [1] - 1:11
  specificity [3] - 21:3,        3:24, 4:15, 4:21, 5:2,                                     whine [1] - 4:12
                                                              trial [1] - 4:17
   21:20, 28:8                   5:16, 5:18, 6:15, 7:7,                                     whole [2] - 18:23, 20:19
                                                              tried [1] - 9:10
                                 7:12, 7:23, 7:25, 8:3,                                     wife [2] - 4:9, 4:17
  spending [1] - 32:3                                         tries [1] - 11:21
                                 9:16, 9:19, 9:22, 10:6,                                    wishes [1] - 6:11
  spent [3] - 32:2, 32:7,                                     troubled [2] - 29:9, 30:4
                                 10:10, 10:13, 10:20,                                       witness [1] - 7:2
   35:10                                                      true [3] - 11:8, 11:23,
                                 10:23, 11:6, 11:9, 11:20,                                  WOLFSON [1] - 1:14
  stake [1] - 11:10                                             24:17
                                 12:3, 12:6, 12:10, 12:14,                                  word [2] - 26:6, 26:15
  stand [1] - 9:25                                            try [2] - 22:22, 36:8
                                 14:9, 14:25, 15:3, 15:16,                                  write [1] - 22:24
  start [1] - 8:4                                             two [10] - 4:1, 6:2, 8:10,
                                 16:16, 17:18, 18:7,                                        writes [1] - 22:18
  starting [1] - 20:23                                          14:2, 17:8, 20:7, 20:8,
                                 18:21, 21:6, 22:16,                                        wrote [2] - 22:24, 25:3
  STATE [1] - 1:11                                              24:20, 30:9, 32:17
                                 22:23, 23:17, 24:13,
  statement [4] - 20:14,                                      two-part [1] - 20:8
                                 24:19, 25:1, 25:4, 25:7,                                                Y
   20:21, 21:5, 25:6                                          two-tiered [1] - 20:7
                                 25:12, 26:2, 26:9, 27:20,
  statements [1] - 24:24                                                                    yesterday [6] - 3:7, 5:10,
                                 27:22, 28:7, 28:16,
  STATES [2] - 1:1, 1:11                                                   U                 5:20, 6:6, 31:19, 32:20
                                 29:11, 29:16, 30:6, 31:7,
  STENOGRAPHIC [1] -                                                                        YORK [1] - 1:21
                                 31:14, 31:24, 32:11,         U.S [1] - 1:25
   37:11                                                                                    York [14] - 12:19, 12:20,
                                 32:17, 32:25, 33:3, 33:5,    U.S.C [1] - 37:9
  step [2] - 18:10, 18:11                                                                    13:15, 15:11, 16:13,
                                 33:8, 33:15, 34:7, 34:10,    under [8] - 8:21, 8:24,
  still [2] - 13:18, 27:9        34:15, 34:25, 35:9,                                         16:20, 16:24, 18:12,
                                                               17:6, 17:19, 19:3, 22:3,
  stood [1] - 20:16              35:22, 35:25, 36:3,           22:4, 28:21                   26:22, 26:23, 29:2,
  stream [1] - 18:23             36:13, 36:14, 37:9,                                         29:17, 30:24, 30:25
                                                              understood [1] - 7:21
  STREET [1] - 1:11              37:11                        undertake [2] - 24:14,
  strenuously [1] - 6:14       theories [1] - 22:12            25:23
  stroke [1] - 4:5             thereafter [1] - 23:7          undertook [1] - 21:22
  studios [1] - 21:14          therefore [1] - 27:3           Unfortunately [1] - 13:22
  subject [2] - 8:9, 12:25     three [1] - 18:16              UNITED [2] - 1:1, 1:11
  submission [1] - 31:22       tiered [1] - 20:7              unless [1] - 27:10
  submit [1] - 5:15            timeframe [1] - 7:10           up [4] - 5:17, 7:22, 20:16,
  submitted [2] - 5:4,         TITLE [1] - 37:9                35:15
   24:20                       TO [3] - 1:5, 37:9, 37:10      USDJ [1] - 1:14
  submitting [1] - 26:6        today [15] - 2:23, 3:12,
  subsection [1] - 8:21          6:16, 6:17, 6:18, 7:5,                    V
  substance [3] - 6:10,          8:16, 11:24, 17:5, 19:1,
   11:16, 17:25                                               various [11] - 5:25,
                                 30:20, 31:21, 32:6, 33:9,     13:12, 15:11, 15:12,
  suffered [1] - 4:5             33:10                         17:22, 22:8, 25:15,
  sufficient [1] - 22:9        took [4] - 24:1, 25:16,         26:18, 27:7, 28:2, 29:22
  suggestion [1] - 13:21         26:18, 29:11                 veil [1] - 22:11
  suing [2] - 19:13, 19:17     top [1] - 20:24                vendors [1] - 21:11
  supplemental [1] - 8:15      tort [5] - 17:10, 19:2,        via [1] - 15:19
  support [1] - 13:4             19:3, 20:2, 22:4
                                                              view [1] - 31:24
  surprisingly [1] - 32:20     totally [1] - 16:14
                                                              Vincent [1] - 37:16
  survive [2] - 8:24, 10:2     TRANSCRIPT [2] - 1:4,
                                                              VINCENT [1] - 1:24
                                 37:10
                                                              visits [4] - 20:7, 21:17,
                               TRANSCRIPTION [1] -
                                                               23:8, 23:20
